Exhibit 10.1

Execution Version

 

 

 

EIGHTH AMENDMENT

TO

CREDIT AGREEMENT

Dated as of January 10, 2020

Among

PARSLEY ENERGY, LLC,

as Borrower,

PARSLEY ENERGY, INC.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

BMO HARRIS BANK, N.A.,

as Documentation Agent,

and

The Lenders Party Thereto

 

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”) dated as of
January 10, 2020, is among Parsley Energy, LLC, a Delaware limited liability
company (the “Borrower”); Parsley Energy, Inc., a Delaware corporation (“PEI”),
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); each of the Lenders party hereto; and Wells Fargo
Bank, National Association (in its individual capacity, “Wells Fargo”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A.    The Borrower, PEI, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of October 28, 2016 (as amended,
modified, supplemented or restated from time to time prior to the date hereof,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

B.    The Borrower and the Guarantors are parties to that certain Guarantee and
Collateral Agreement, dated as of October 28, 2016 made by the Borrower and each
of the other Grantors party thereto in favor of the Administrative Agent (as
amended, modified, supplemented or restated from time to time prior to the date
hereof, the “Guaranty Agreement”).

C.    The Borrower has requested and the Administrative Agent and the Lenders
party hereto have agreed to amend the Credit Agreement, subject to the terms and
conditions of this Eighth Amendment.

D.    NOW, THEREFORE, to induce the Administrative Agent and the Lenders to
enter into this Eighth Amendment and in consideration of the promises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Eighth Amendment. Unless otherwise indicated, all section
references in this Eighth Amendment refer to sections of the Credit Agreement.

Section 2.    Amendments to Credit Agreement.

2.1    Amendments to Section 1.02.

(a)    Each of the following definitions is hereby amended and restated in its
entirety to read as follows:

“Agreement” means this Credit Agreement, including any schedules and exhibits
hereto, as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the
Seventh Amendment and the Eighth Amendment, and as the same may from time to
time be amended, modified, supplemented or restated.

 

1



--------------------------------------------------------------------------------

“Senior Indenture” means, collectively or individually, as the context requires,
(a) the Jagged Peak Senior Indenture pursuant to which the Jagged Peak Senior
Notes are issued and (b) any indenture or other agreement among the Borrower
and/or Finance Co. as issuer or co-issuers, the subsidiary guarantors party
thereto, and the trustee named therein, pursuant to which any Senior Notes
(other than the Jagged Peak Senior Notes) are issued, in the case of each of
clauses (a) and (b), as the same may from time to time be amended, modified,
supplemented or restated to the extent permitted by Section 9.04(b).

“Senior Notes” means (a) the Jagged Peak Senior Notes and (b) any other
unsecured senior or unsecured senior subordinated Debt securities (whether
registered or privately placed and whether convertible into Equity Interests or
not) issued or incurred by the Borrower and/or Finance Co., as issuer or
co-issuers, pursuant to the Senior Indenture, in the case of each of clauses
(a) and (b), as the same may from time to time be amended, modified,
supplemented or restated to the extent permitted by Section 9.04(b).

(b)    The following definitions are hereby added where alphabetically
appropriate to read as follows:

“BHC Act Affiliate” has the meaning ascribed to such term in Section 12.20.

“Corporate Merger Sub” means Jackal Merger Sub, Inc., a Delaware corporation, a
wholly-owned subsidiary of PEI.

“Covered Entity” has the meaning ascribed to such term in Section 12.20.

“Default Right” has the meaning ascribed to such term in Section 12.20.

“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement,
dated as of January 10, 2020, among the Borrower, PEI, the Guarantors, the
Administrative Agent and the Lenders party thereto.

“Eighth Amendment Effective Date” has the meaning assigned to such term in the
Eighth Amendment.

“Jagged Peak Integrated Mergers” means, collectively, (a) the merger of the
Corporate Merger Sub with and into JPI, with JPI being the survivor of such
merger as a wholly-owned subsidiary of PEI, pursuant to and in accordance with
the Jagged Peak Corporate Merger Agreement and (b) the merger of JPI with and
into the LLC Merger Sub, with the LLC Merger Sub being the survivor of such
merger, pursuant to and in accordance with the JPI/LLC Merger Sub Merger
Agreement.

“Jagged Peak Merger” means, collectively, (a) the Jagged Peak Integrated Mergers
and (b) the Jagged Peak/Borrower Merger.

 

2



--------------------------------------------------------------------------------

“Jagged Peak/Borrower Merger” means the merger of the LLC Merger Sub with and
into the Borrower, with the Borrower being the survivor of such merger, pursuant
to and in accordance with the LLC Merger Sub/Borrower Merger Agreement.

“Jagged Peak Corporate Merger Agreement” means that certain Agreement and Plan
of Merger, dated as of October 14, 2019, among PEI, Jackal Merger Sub, Inc. and
JPI.

“Jagged Peak Senior Indenture” means that certain Indenture, dated as of May 8,
2018, among (a) JPLLC, as issuer, (b) as of the date hereof, LLC Merger Sub (as
successor to JPI by merger), and as of immediately following the consummation of
the Jagged Peak/Borrower Merger, the Borrower (as successor to LLC Merger Sub by
merger), as parent, and (c) the guarantors party thereto and Wells Fargo Bank,
National Association, as trustee.

“Jagged Peak Senior Notes” means the 5.875% Senior Notes due 2026 issued by
JPLLC pursuant to the Jagged Peak Senior Indenture.

“JPI” means Jagged Peak Energy Inc., a Delaware corporation.

“JPI/LLC Merger Sub Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of October 14, 2019, among PEI, LLC Merger Sub and JPI.

“JPLLC” means Jagged Peak Energy LLC, a Delaware limited liability company.

“LLC Merger Sub” means Jackal Merger Sub A, LLC, a Delaware limited liability
company, a wholly-owned subsidiary of PEI.

“LLC Merger Sub/Borrower Merger Agreement” means that certain Agreement and Plan
of Merger, to be dated as of the date of the merger of the LLC Merger Sub with
and into the Borrower, substantially in the form provided to the Administrative
Agent prior to the Eighth Amendment Effective Date.

“QFC” has the meaning ascribed to such term in Section 12.20.

“SWLLC” means SoDe Water LLC, a Delaware limited liability company.

“Swap Locks” has the meaning ascribed to such term in Section 9.18(c).

“Treasury Locks” has the meaning ascribed to such term in Section 9.18(c).

2.2    Amendment to Section 2.07(f). Section 2.07(f) is hereby amended by adding
the following sentence at the end thereof: “Notwithstanding anything to contrary
set forth herein, this Section 2.07(f) shall not apply to the assumption of the
Jagged Peak Senior Notes by the Borrower and the Subsidiary Guarantors on the
Eighth Amendment Effective Date.”

 

3



--------------------------------------------------------------------------------

2.3    Amendment to Section 8.13(b). Section 8.13(b) is hereby amended by adding
the following sentence at the end thereof: “Notwithstanding the foregoing, each
of JPLLC and SWLLC shall not be required to become a Guarantor hereunder
concurrently with the Jagged Peak Merger; provided however that the Borrower
shall cause each of JPLLC and SWLLC to become a Guarantor as set forth in
Section 4.2 of the Eighth Amendment.”

2.4    Amendment to Section 9.02(f). Section 9.02(f) is hereby amended by
replacing the phrase “unsecured Senior Notes and any guarantees thereof, so long
as after giving effect to the incurrence of such Debt” therein with the phrase
“unsecured Senior Notes and any guarantees thereof, so long as after giving
effect to the incurrence of such Debt (or, solely with respect to the Jagged
Peak Senior Notes, after giving effect to the assumption by the Borrower and the
Subsidiary Guarantors of such Debt on the Eighth Amendment Effective Date)”.

2.5    Amendments to Section 9.11. Section 9.11 is hereby amended by
(i) replacing the “and” prior to clause (c) therein with a comma and
(ii) deleting the period at the end of Section 9.11(c) thereof and replacing it
with “and (d) the Borrower may consummate the Jagged Peak Merger.”

2.6    Amendments to Section 9.15. Section 9.15 is hereby amended by adding the
following sentence at the end thereof: “Notwithstanding the foregoing, this
Section 9.15 shall not prohibit the Borrower’s nor any of its Restricted
Subsidiaries’ consummation of the mergers comprising the Jagged Peak Merger.”

2.7    Amendments to Section 9.18. Section 9.18 is hereby amended by
(i) replacing the word “and” prior to clause (b) therein with a comma,
(ii) deleting the semi-colon immediately in front of the proviso at the end of
Section 9.18(b) thereof and (iii) replacing it with “and (c) (i) Swap Agreements
in the form of swap locks (“Swap Locks”) in respect of an applicable swap rate
and/or treasury locks (“Treasury Locks”) in respect of United States Treasury
securities entered into by the Borrower or its Restricted Subsidiaries on or
before June 30, 2020, (ii) with an Approved Counterparty, (iii) the notional
principal amount of which (when aggregated with all other Swap Agreements of the
Borrower and its Restricted Subsidiaries then in effect in respect of Swap Locks
and Treasury Locks) does not exceed $2,700,000,000, (iv) the pricing and
economics of which are on prevailing market terms, and (v) the tenor of which
does not extend beyond December 31, 2021;”

2.8    Amendments to Section 9.19. Section 9.19 is hereby amended by adding the
following sentence at the end thereof: “Notwithstanding the foregoing, the
Borrower (as successor to JPI), JPLLC and SWLLC, as applicable, shall not be
required to deliver to the Administrative Agent a Control Agreement in relation
to any Deposit Account, Securities Account or Commodity Account maintained by
JPI, JPLLC or SWLLC on the Eighth Amendment Effective Date until the date that
is sixty (60) days after the Eighth Amendment Effective Date.”

2.9    Amendments to Section 9.21. Section 9.21 is hereby amended in its
entirety to read as follows:

Section 9.21    Passive Holding Company Status of PEI. PEI shall not engage in
any material operating or business activities; provided that the following

 

4



--------------------------------------------------------------------------------

and activities incidental thereto shall be permitted in any event: (a) its
ownership of the Equity Interests of (x) the Borrower or (y) any other Person
that will promptly be contributed to or merged or amalgamated into the Borrower
or any Subsidiary in a transaction permitted by this Agreement, (b) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (c) the performance of its
obligations with respect to the Loan Documents, Senior Notes Documents or
Permitted Refinancing Documents to which it is a party, (d) any public offering
of its common stock or any other issuance or sale of its Equity Interests and,
in each case, the redemption thereof, (e) payment of taxes and dividends and
making contributions to the capital of the Loan Parties, (f) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of PEI and its subsidiaries or the making and filing of any reports
required by Governmental Authority, (g) holding any cash incidental to any
activities permitted under this Section 9.21, (h) providing indemnification to
officers, managers and directors, (i) carrying out its obligations as the sole
managing member of the Borrower, (j) managing, through its board, directors,
officers and managers, the business of the Borrower and its Subsidiaries, and
(k) any other activities incidental to the foregoing or customary for passive
holding companies. For the avoidance of doubt, PEI shall not (i) incur, create,
assume or suffer to exist any Debt or other material liabilities or material
financial obligations, except (A) nonconsensual obligations imposed by operation
of law, (B) pursuant to any Loan Documents, Senior Notes Documents or Permitted
Refinancing Documents to which it is a party, (C) obligations with respect to
its Equity Interests and (D) any liabilities or financial obligations permitted
to be incurred, created, assumed or in existence pursuant to the other clauses
of this Section 9.21 or (ii) incur or suffer to exist any Liens on its
Properties (now owned or hereafter acquired), except for Excepted Liens.
Notwithstanding the foregoing, this Section 9.21 shall not prohibit PEI’s
consummation of the mergers comprising the Jagged Peak Merger, including (x) the
formation and ownership of Equity Interests in the Corporate Merger Sub and the
LLC Merger Sub and (y) its execution, delivery and performance of the Jagged
Peak Corporate Merger Agreement and the JPI/LLC Merger Sub Merger Agreement;
provided that (1) pursuant to, and after giving effect to, the mergers
comprising the Jagged Peak Merger, the Corporate Merger Sub and the LLC Merger
Sub shall be merged out of existence and (2) each of JPLLC and SWLLC shall
constitute a Wholly-Owned Subsidiary immediately after giving effect to the
Jagged Peak/Borrower Merger.

2.10    Amendment to Article XII. Article XII is hereby amended by adding a new
Section 12.20 to the end thereof to read as follows:

Section 12.20    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection

 

5



--------------------------------------------------------------------------------

Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of Texas and/or of the United States or any other state of the United
States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in Property) were governed by the laws of the
United States or a state of the United States. In the event a Covered Party or a
BHC Act Affiliate of a Covered Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 12.20, the following terms have the following
meanings:

(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii)    “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).

(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

6



--------------------------------------------------------------------------------

(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

Section 3.    Conditions of Effectiveness. This Eighth Amendment will become
effective on the date on which each of the following conditions precedent is
satisfied or waived in accordance with Section 12.02 of the Credit Agreement
(the “Eighth Amendment Effective Date”):

3.1    The Administrative Agent shall have received from the Borrower, PEI, each
Guarantor, the Issuing Bank and the Required Lenders, counterparts (in such
number as may be requested by the Administrative Agent) of this Eighth Amendment
signed on behalf of such Person.

3.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Eighth Amendment Effective
Date, including all reasonable and documented out-of-pocket expenses required to
be reimbursed or paid by the Borrower under the Credit Agreement (including
reasonable and documented out-of-pocket fees and expenses invoiced by Paul
Hastings LLP at least two (2) Business Days prior to the Eighth Amendment
Effective Date).

3.3    The Jagged Peak Integrated Mergers shall have been consummated, and the
Administrative Agent shall have received true, accurate and complete copies of
certificates of merger certified by the Delaware Secretary of State, evidencing
the effectiveness of each merger comprising the Jagged Peak Integrated Mergers.

3.4    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent shall, and is hereby authorized and directed to,
declare this Eighth Amendment to be effective when it has received documents
confirming compliance with the conditions set forth in this Section 3 or the
waiver of such conditions as agreed to by the Majority Lenders. Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes.

Section 4.    Post-Closing Covenants.

4.1    No later than five (5) Business Days following the effectiveness of the
Jagged Peak/Borrower Merger, the Borrower shall deliver to the Administrative
Agent a true, accurate and complete copy of the certificate of merger certified
by the Delaware Secretary of State, evidencing the effectiveness of the Jagged
Peak/Borrower Merger.

4.2    No later than the earlier of (x) thirty (30) days following the Eighth
Amendment Effective Date and (y) the date upon which each of JPLLC and SWLLC
become guarantors under the Senior Notes issued by the Borrower, the Borrower
shall deliver to the Administrative Agent (a) a duly executed (i) Assumption
Agreement, pursuant to which each of JPLLC and SWLLC shall become party to the
Guaranty Agreement, (ii) Supplement to the Guaranty Agreement, pursuant to which
the Borrower shall pledge 100% of the Equity Interests in each of JPLLC and
SWLLC and (iii) certificate of the Secretary or Assistant Secretary of each

 

7



--------------------------------------------------------------------------------

of JPLLC and SWLLC certifying as to the incumbency and genuineness of the
signature of each Responsible Officer of each of JPLLC and SWLLC executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of formation of
each of JPLLC and SWLLC and all amendments thereto, certified by the appropriate
Governmental Authority (to the extent available) in its jurisdiction of
formation, (B) the limited liability company agreement of each of JPLLC and
SWLLC (including all amendments thereto), (C) resolutions duly adopted by the
board of directors (or other governing body) of each of JPLLC and SWLLC
authorizing and approving the execution, delivery and performance of the Loan
Documents to which it is a party, and (D) a certificate as to the good standing
of each of JPLLC and SWLLC under the laws of its jurisdiction of organization
and (b) an opinion of Kirkland & Ellis LLP, as special counsel to the Borrower
and the other Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to the items set forth in preceding clause
(a) and such other matters as shall be reasonably requested by the
Administrative Agent.

4.3    No later than thirty (30) days following the Eighth Amendment Effective
Date, the Borrower shall deliver to the Administrative Agent shall have received
true and correct fully-executed copies of each supplemental indenture executed
by each applicable Loan Party, pursuant to which each such Person shall have
become a party to the applicable Senior Notes Indentures after giving effect to
the mergers comprising the Jagged Peak Merger.

The Borrower’s failure to comply with this Section 4 shall constitute an
immediate Event of Default.

Section 5.    Miscellaneous.

5.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Eighth Amendment, shall remain in full force and effect following the
effectiveness of this Eighth Amendment.

5.2    Ratification and Affirmation; Representations and Warranties. Each of PEI
and each Obligor hereby: (a) acknowledges the terms of this Eighth Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby; (c) agrees that from and after
the Eighth Amendment Effective Date each reference to the Credit Agreement in
the other Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Eighth Amendment; and (d) represents and warrants
to the Lenders that as of the date hereof, after giving effect to the terms of
this Eighth Amendment: (i) all of the representations and warranties contained
in each Loan Document to which it is a party are true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects), except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event, development or circumstance
has occurred or exists that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

5.3    Counterparts. This Eighth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Eighth Amendment by telecopy, facsimile, as an attachment to an email or other
similar electronic means shall be effective as delivery of a manually executed
counterpart of this Eighth Amendment.

5.4    NO ORAL AGREEMENT. THIS EIGHTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.5    GOVERNING LAW. THIS EIGHTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

5.6    Loan Document. This Eighth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable and documented out-of-pocket costs and expenses incurred
in connection with this Eighth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

5.8    Severability. Any provision of this Eighth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

5.9    Successors and Assigns. This Eighth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed and delivered by their proper and duly authorized officer(s) as of
the day and year first above written.

 

BORROWER:    PARSLEY ENERGY, LLC   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

PEI:    PARSLEY ENERGY, INC.   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

GUARANTOR:    PARSLEY GP, LLC   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

GUARANTOR:    PARSLEY ENERGY, L.P.    BY: PARSLEY GP, LLC, its general partner
  

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

GUARANTOR:    PARSLEY ENERGY OPERATIONS, LLC   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

GUARANTOR:    PARSLEY ADMINISTRATION, LLC   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

GUARANTOR:    PARSLEY MINERALS, LLC   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

GUARANTOR:    PARSLEY FINANCE CORP.   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

GUARANTOR:    PARSLEY DE LONE STAR LLC   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

GUARANTOR:    PARSLEY DE OPERATING LLC   

By: /s/ Ryan Dalton                                    

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

GUARANTOR:    PARSLEY VERITAS ENERGY PARTNERS, LLC   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

GUARANTOR:    PARSLEY NOVUS LAND SERVICES LLC   

By: /s/ Ryan Dalton                                        

Name: Ryan Dalton

Title: Executive Vice President – Chief Financial Officer

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:    WELLS FARGO BANK, NATIONAL
ASSOCIATION   

By: /s/ Edward Pak                                

Name: Edward Pak

Title: Director

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:    JPMORGAN CHASE BANK, N.A.   

By: /s/ Anca Loghin                                

Name: Anca Loghin

Title: Authorized Officer

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:    BMO HARRIS BANK, N.A.   

By: /s/ Matthew L. Davis                                

Name: Matthew L. Davis

Title: Director

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:

 

MORGAN STANLEY BANK, N.A.

 

By: /s/ John Kuhns                                

Name: John Kuhns

Title: Authorized Signatory

LENDER:

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

By: /s/ John Kuhns                                

Name: John Kuhns

Title: Vice President

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

By: /s/ Nupur Kumar                                           

Name: Nupur Kumar

Title:   Authorized Signatory

 

By: /s/ Christopher Zybrick                                

Name: Christopher Zybrick

Title:   Authorized Signatory

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

BOKF NA DBA BANK OF TEXAS

 

By: /s/ Mari Salazar                                

Name: Mari Salazar

Title:   Senior Vice President

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

FROST BANK, A TEXAS STATE BANK

 

By: /s/ Jack Herndon                                

Name: Jack Herndon

Title:   Senior Vice President

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

ROYAL BANK OF CANADA

 

By: /s/ Don J. McKinnerney                                

Name: Don J. McKinnerney

Title:   Authorized Signatory

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

U.S. BANK NATIONAL ASSOCIATION

 

By: /s/ Bruce E. Hernandez                                
Name: Bruce E. Hernandez

Title:   Senior Vice President

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

 

By: /s/ Scott Nickel                                

Name: Scott Nickel

Title:   Director

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

BBVA USA

 

By: /s/ Julia Barnhill                                
Name: Julia Barnhill

Title:   Vice President

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

CANADIAN IMPERIAL BANK OF COMMERCE-NEW YORK BRANCH

 

By: /s/ Trudy Nelson                                      
Name: Trudy Nelson

Title:   Authorized Signatory

 

By: /s/ Scott W. Danvers                                
Name: Scott W. Danvers

Title:   Authorized Signatory

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

CAPITAL ONE, NATIONAL ASSOCIATION

 

By: /s/ Matthew Brice                                
Name: Matthew Brice

Title:   Vice President

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:

 

CITIBANK, N.A.

 

By: /s/ Cliff Vaz                                
Name: Cliff Vaz

Title:   Vice President

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Sandra Salazar                                
Name: Sandra Salazar

Title:   Managing Director

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER:  

UBS AG, STAMFORD BRANCH

 

By: /s/ Kenneth Chin                                
Name: Kenneth Chin

Title:   Director

 

By: /s/ Houssem Daly                                
Name: Houssem Daly

Title:   Associate Director

 

[Parsley Energy, LLC - Eighth Amendment Signature Page]